                      Case 2:19-cv-00199-RBL Document 114 Filed 01/30/20 Page 1 of 3
WAWD • Application for Leave to Appear Pro Hac Vice {Revised 1/24/2020)




                                                     United States District Court
                                                 Western District of Washington




MANASA THIMMEGOWDA, individually and
on behalf of all others similarly situated,                               case Number: |2:19-CV-00199-RBL
 Plaintiff(s)                                                             APPLICATION FOR LEAVE TO APPEAR
                                                                          PRO HAC VICE



BIG FISH GAMES. INC., a Washington
corporation, et al.,

 Defendant{s)


Pursuant to LCR 83.1(d) of the United States District Court for the Western District of Washington,
Ashlsy M. SimOnSGn                                              hereby applies for permission to appear and participate as
counsel in the above entitled action on behalf of the following party or parties:
 BIG FISH GAMES, INC., a Washington corporation; ARISTOCRAT TECHNOLOGIES INC., a
 Nevada corporation; ARISTOCRAT LEISURE LIMITED, an Australian corporation

The particular need for my appearance and participation is:
 based upon Big Fish Games, Aristocrat Technologies, and Aristocrat Leisure's retention of
 Covington to represent them in this matter in light of our familiarity with the companies and the
 issues presented.


I Ashley M. Simonsen                                           understand that I am charged with knowing and complying with
all applicable local rules;

i have not been disbarred or formally censured by a court of record or by a state bar association; and there are
not disciplinary proceedings against me.

I declare under penalty of perjury that the foregoing is true and correct.


      ,01/29/2020                                                                           Ashley M. Simonsen
Date:                                                          Signature of Applicant: s/



           U.S. District Court - Pro Hac Vice Application                                                           Page 3
           Revised January 14, 2020
                     Case 2:19-cv-00199-RBL Document 114 Filed 01/30/20 Page 2 of 3
WAWD - Application for Leave to Appear Pro Hae Vice (Revised 1/24/2020)




 Pro Hae Vice Attorney

Applicant'sName:                          Ashley             M.      Simonsen

Law FirmName:                             Covington                   &    Burling LLP

Street Address 1:                         1999 Avenue of the Stars, Suite                           3500
Address Line 2:

City:Los Angeles                                                  State:CA           Zip: _9_0_0_6_7____ _
  PhoneNumber w/AreaCode (424) 332-4782 Bar#                                        275203          -----
                                                                                             State CA
. Primary E-mail Address: asimonsen@cov.com
(Primary E-Mail address must be for the Pro Hae attorney and not any subordinate or staff member)

Secondary E-mailAddress:              ----------------------

                                               STATEMENT OF LOCAL COUNSEL
I am authorized and will be prepared to handle this matter, including trial, in the event the
applicant Ashley M. Simonsen                                       is unable to be present upon any date
assigned by the court.
Date:01       /29/2020                                          Mark S. Parris
                              Signature of Local Counsel: s/ -------------

Local Counsel'sName:                      Mark Steven Parris

Law Firm Name:                            Orrick Herrington                     &   Sutcliffe LLP

StreetAddress 1:                         701 5th Ave Ste 5600

Address Line 2:

City:Seattle                                                      State:   WA       Zip: 98104-7045
PhoneNumber w/AreaCode                     (206) 839-4320                    Bar#   13870




               U.S. District Court - Pro Hae Vice Application                                           Page4
               Revised January 14, 2020
                      Case 2:19-cv-00199-RBL Document 114 Filed 01/30/20 Page 3 of 3
WAWD - Application for Leave to Appear Pro Hac Vice {Revised 1/24/2020)




                                           Electronic Case Filing Agreement




     By submitting this form, the undersigned understands and agrees to the following:

   1. The CM/ECF system is to be used for filing and reviewing electronic documents, docket sheets, and
         notices.


   2. The PACER password combined with your login, serves as your signature under Federal Rule of Civil
      Procedure 11 and 5(d)(3)(C). Therefore, you are responsible for protecting and securing this password
         against unauthorized use.

   3. If you have any reason to suspect that your password has been compromised in any way, you are
         responsible for immediately notifying the court. Court staff will assess the risk and advise accordingly.

   4. By signing this Registration Form, you consent to receive notice electronically and waive your right to
      receive notice by personal service or first-class mail pursuant to Federal Rule of Civil Procedure
      5(b)(2)(C), except with regard to service of a complaint and summons. This provision does include
         electronic notice of the entry of an order or judgment.

   5. You will continue to access court information via the Western District of Washington's internet site or
         through the Public Access to Court Electronic Records(PACER)system. After January 27,2020, a PACER
         login and password, will be required to electronically file. You can register for PACER access at their web
         site: www.pacer.gov.


   6. By completion of this registration, the undersigned agrees to abide by the rules and regulations in the
      most recent General Order, the Electronic Filing Procedures developed by the Clerk's Office, and any
      changes or additions that may be made to such administrative procedures in the future.

                       01/29/2020                                 .Ashley M. Sinnonsen
     Date Signed                                 Signature s/
                                                                    (Pro Hac Vice applicant name)




          U.S. District Court- Pro Hac Vice Application                                                Page 5
          Revised January 14, 2020
